internal_revenue_service index no number release date cc dom it a 09-plr-119623-98 date in re x y z dear this is in reference to a request filed on behalf of x the taxpayer for consent to adopt the current_expense method of deducting legal expenditures incurred in connection with making and perfecting patent applications relating to the development of z pursuant to the provisions of sec_174 of the internal_revenue_code for the week tax_year beginning date and ending date year_of_change it is represented that the taxpayer has been expensing all research_and_experimental_expenditures under sec_174 with the exception of the costs described above which it has been capitalizing and amortizing over a period of years the change in accounting_method will apply only to legal expenditures incurred in connection with making and perfecting patent applications paid_or_incurred by the taxpayer on or after the first day of the year_of_change in accordance with sec_1_174-4 of the income_tax regulations as of the first day of the year_of_change the total amount of unamortized research_and_experimental_expenditures was y this amount shall continue to be amortized over the remaining months in the amortization period based on the information submitted permission is hereby granted the taxpayer to adopt the current_expense method of deducting legal expenditures incurred in connection with making and perfecting patent applications paid_or_incurred on or after the first day of the year_of_change to the extent that such expenditures qualify under the provisions of sec_1_174-2 relating to the development of z beginning with the year_of_change provided the taxpayer keeps its books_and_records for the year_of_change and for subsequent taxable years provided they are not closed for that year on the date it receives this letter on the method_of_accounting granted in this letter this condition is considered satisfied if the taxpayer reconciles the results obtained under the method used in keeping its books_and_records and the method used for federal_income_tax purposes and maintains sufficient records to support such reconciliation that the taxpayer uses the method granted in this letter for the year_of_change and all later tax years unless the taxpayer secures permission to change to another recognized method that the taxpayer deducts the unamortized balance of research_and_experimental_expenditures in accordance with its present method of amortizing such expenditures and that the taxpayer attaches a copy of this letter to its income_tax return for the year_of_change as evidence of its authority for making the change in connection with the consent granted in this letter it should be understood that the responsibility for making determinations as to whether the expenditures paid_or_incurred by the taxpayer in connection with the taxpayer's trade_or_business constitute research or experimental expenditures within the meaning of sec_174 of the code and the regulations thereunder is a matter to be considered by the district_director upon examination of the taxpayer's return this ruling is directed only to the taxpayer who requested it sec_6110 provides that this letter may not be used or cited as precedent sincerely yours assistant chief_counsel income_tax accounting by __________________________ j charles strickland chief branch i d
